IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1316
                            Filed December 18, 2019


IN THE INTEREST OF B.B.,
Minor Child,

D.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights to one of her

children. AFFIRMED.



       Aaron H. Ginkens of Ginkens Law Firm, P.L.C., West Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee.

       Karl Wolle of Juvenile Public Defender, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and Mullins, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to one of her

children, born in 2018.1 She contends the State failed to prove the grounds for

termination cited by the district court, termination was not in the child’s best

interests, and the court should have declined to terminate her parental rights based

on the parent-child bond.

       The district court terminated the mother’s parental rights pursuant to several

statutory provisions, including Iowa Code section 232.116(1)(h) (2019), which

requires proof of several elements, including proof the child could not be returned

to the mother’s custody. With respect to this ground, the court stated,

       In the last four years, the mother has been unwilling and/or unable
       to respond to services. She has been repeatedly dishonest
       re[garding] dangerous relationships with violent men, mental-health
       problems, substance-abuse problems and lack of stability. Any
       progress has been short-lived and not sustained. The court believes
       the mother is in a worse position today to care for children, than she
       was four years ago. This is based upon her repeated choices to be
       dishonest and not meaningfully participate in services.

We may affirm if we find clear and convincing evidence to support the court’s

findings on this ground. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (“On

appeal, we may affirm the juvenile court’s termination order on any ground that we

find supported by clear and convincing evidence.”).

       As the district court stated, the mother has a long history with the

department of human services. This court recounted that history in a prior opinion

affirming the termination of the mother’s parental rights to her oldest child. See In


1
  The mother’s parental rights to an older child were terminated in a separate
proceeding, and the mother’s rights to her youngest child are not at issue in this
proceeding.
                                         3

re W.B., No. 18-0614, 2018 WL 3650363, at *1–2. (Iowa Ct. App. Aug. 1, 2018).

The same circumstances leading to termination in that case surfaced in this

proceeding. Specifically, the child in this case was removed from the mother’s

custody two days after his birth based on the mother’s failure to treat her mental

illnesses and her failure to sever her relationship with the abusive father of the

child. The district court subsequently adjudicated the child in need of assistance.

      For the first five months after the child’s removal, the mother regularly

attended therapy sessions to address her co-dependent relationship with the

child’s father. She tested negative for drugs and participated in supervised and

semi-supervised visits with the child. In light of her progress, the district court

granted her a six-month extension of time to facilitate reunification. The court

admonished the mother to cease contact with the child’s father.

      Three months after receiving the extension, the mother gave birth to another

child, later found to have been fathered by the same man. A drug patch removed

from the mother at the time of the child’s birth was positive for methamphetamine.

A second patch removed one month later also was positive for methamphetamine

as well as cocaine. According to the department case manager, the mother

conceded the father spent time in her apartment, used methamphetamine in the

apartment, and assaulted her. The case manager recommended termination of

the mother’s parental rights based on her “mental health,” her positive tests for

methamphetamine and cocaine, and her continued relationship with the drug-

using father who, in her words, was “inappropriate, violent, and not good for her

mental health.”
                                         4


      The mother did not appear at the termination hearing, leaving the State’s

evidence essentially undisputed. That evidence supports the court’s determination

that the child could not be returned to the mother’s custody at the time of the

termination hearing.

      Termination was also in the child’s best interests.         See Iowa Code

§ 232.116(2). As the district court found, the mother was no closer to acquiring

the skills to safely parent her children notwithstanding four years of reunification

services.

      Finally, there was scant evidence to support the mother’s assertion that the

district court should have declined to terminate her parental rights based on the

parent-child bond. See id. § 232.116(3)(c). As noted, the child was removed from

her care two days after his birth. See In re M.W., 876 N.W.2d 212, 225 (Iowa

2016) (noting child was outside mother’s care for almost two years). Although the

department afforded her thrice-weekly visits, the mother declined to fully engage

with the child before the termination hearing in order to insulate herself from the

trauma of the anticipated termination.       While her reaction may have been

understandable, the effect was to weaken the already tenuous bond with her child.

      We affirm the termination of the mother’s parental rights to the child.

      AFFIRMED.